Citation Nr: 0502813	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  02-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to November 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied reopening the claim for service 
connection for post-traumatic stress disorder.

The Board notes that a claim for service connection for post-
traumatic stress disorder had been previously denied by the 
Board in an August 1997 decision.  During this appeal, the RO 
has reopened the claim and denied it on the merits.  

The Board remanded this claim in September 2003 to allow the 
veteran to have a hearing.  In December 2003, the veteran 
withdrew his request for a hearing.  Therefore, there is no 
hearing request pending at this time.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
in an August 1997 Board decision.  

2.  Evidence submitted since the August 1997 Board decision 
bears directly and substantially on the specific matter under 
consideration, is neither cumulative nor redundant, and is, 
by itself and in connection with evidence previously 
assembled, so significant that it must be considered to 
decide fairly the merits of the claim for service connection 
for post-traumatic stress disorder.

3.  There is no credible, supporting evidence that the 
claimed in-service stressors occurred.


CONCLUSIONS OF LAW

1.  The August 1997 Board decision, which denied service 
connection for a post-traumatic stress disorder, is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004).

2.  The evidence received since the August 1997 Board 
decision, which denied service connection for post-traumatic 
stress disorder, is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002) 
38 C.F.R. § 3.156(a) (2001).

3.  Post-traumatic stress disorder was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the RO notified the veteran of the 
information and evidence not of record that is necessary to 
substantiate his application to reopen the claim for service 
connection for post-traumatic stress disorder, which included 
the evidence necessary for a claim for service connection for 
post-traumatic stress disorder.  The RO informed the veteran 
that in order to establish service connection for post-
traumatic stress disorder, he would need to submit evidence 
that it was incurred in or aggravated by service and evidence 
of incidents in service to cause the disability.  The letter 
also notified the veteran that VA would obtain all relevant 
evidence in support of his claim.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

Additionally, the RO notified the veteran of the reasons why 
he was not entitled to service connection in the September 
2001 rating decision, the November 2001 statement of the 
case, and the March 2004 and August 2004 supplemental 
statements of the case.  The veteran was informed that while 
there is evidence of a current diagnosis of post-traumatic 
stress disorder, there was no evidence corroborating his 
claimed in-service stressors of being physically and mentally 
abused.  The statement of the case and the supplemental 
statements of the case also fully provided the laws and 
regulations pertaining to entitlement to the benefits sought, 
and included a detailed explanation as to why the veteran had 
no entitlement under the applicable laws and regulations 
based on the evidence provided.  The duty to notify the 
veteran has been satisfied under the circumstances of this 
case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO requested and 
obtained the veteran's complete service medical records at 
that time he filed a claim for compensation in 1995.  VA has 
obtained VA treatment records and private medical records.  
Additionally, the veteran has submitted medical records and 
lay statements in support of his claim.  The Board is aware 
that the RO did not provide the veteran with an examination 
in conjunction with his claim, as he has brought forth 
competent evidence that he has a current disability and a 
psychologist has attributed the diagnosis to service.  
However, under 38 C.F.R. § 3.326(b) (2004), it states that, 
"Provided that it is otherwise adequate for rating purposes, 
any hospital report, or any examination report from any 
government or private institution may be accepted for rating 
a claim without further examination."  In a June 2001 
neuropsychological evaluation, the psychologist made thorough 
findings and diagnosed post-traumatic stress disorder.  Thus, 
the Board finds that this evaluation is adequate and 
constitutes an examination for VA purposes under 38 C.F.R. 
§ 3.326(b) and VA has fulfilled its duty to assist in that 
regard.  The veteran has not alleged that there are any other 
service medical records or any records in VA's possession or 
any other federal department or agency.  38 U.S.C.A. 
§ 5103A(b).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Decision

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that the 
legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001, 
and the veteran's claim was filed back in March 2001.  66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.156(a) (2004)).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

At the time of the August 1997 Board decision, the evidence 
consisted of service records, including service medical 
records, the veteran's application for benefits, and VA 
medical records.  The Board denied the claim for service 
connection for post-traumatic stress disorder stating that 
the veteran had not brought forth evidence of a current 
diagnosis of post-traumatic stress disorder.  That decision 
is final.

In connection with the current application to reopen the 
claim, the veteran has brought forth competent evidence of a 
diagnosis of post-traumatic stress disorder, which was not 
previously of record.  Therefore, this evidence addresses one 
of the specified bases for the denial of service connection, 
and thus constitutes new and material evidence.  See 
38 C.F.R. § 3.156(a) (2001).  Accordingly, the claim is 
reopened.

The Board notes that the veteran is not prejudiced by this 
determination.  The RO subsequently reopened the veteran's 
claim and considered it on the merits.  Additionally, the 
veteran has been provided with the evidence necessary to 
substantiate his claim for service connection for post-
traumatic stress disorder.  Further, the veteran's arguments 
have been based on his asserting that he has post-traumatic 
stress disorder, which is related to service.  Thus, the 
veteran has been provided with the opportunity to argue his 
case on the merits, and he is not prejudiced in the Board's 
consideration of his claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection for post-traumatic stress disorder 
requires (1) a current diagnosis of post-traumatic stress 
disorder; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f).  The Board notes that in March 2002, 38 C.F.R. § 
3.304(f) was amended, effective March 7, 2002, with respect 
to claims based on personal assault.  See 67 Fed Reg. 10330-
10332 (March 7, 2002); 38 C.F.R. § 3.304(f)(3) (2003).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of post-traumatic stress disorder will vary depending upon 
whether the veteran engaged in "combat with the enemy."  If 
VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines that the alleged stressor is not 
combat related, then the claimant's lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates her testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); see also Zarycki, 6 Vet. App. at 98, 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

In this case, the veteran is not claiming his in-service 
stressors are related to combat.  Accordingly, the veteran's 
lay statements, alone, are not sufficient to establish the 
occurrence of his in-service stressors; rather, corroborating 
evidence is needed to support the claim for service 
connection.

The Board recognizes that the present case falls within the 
category of situations, to include allegations of physical 
assault, in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the veteran complains.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  Furthermore, under Paragraph 5.14(d), 
Part III, of VA's Adjudication Procedure Manual, M21-1, it is 
noted that service records may not contain evidence of 
personal assault, and that alternative sources, including 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, may 
provide credible evidence of an in-service stressor premised 
on personal assault.  See YR v. West, 11 Vet. App. 393, 399 
(1998).

Under § 3.304(f)(3), if a post-traumatic stress disorder 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases, and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).

The veteran has provided details regarding his in-service 
stressors.  He states that he was accused of various actions 
and was both verbally and physically abused.  He describes 
having altercations with various soldiers and superiors and 
repeatedly being told that he was not a "gunners mate."  
The veteran states that he was not included with others in 
activities and that he realized that the "unity of men" he 
believed existed was nonexistent.  He reports having an 
altercation with a fellow soldier while stationed on a ship.  
He relays that he was handcuffed with his hands behind his 
back and that he was the recipient of both physical and 
verbal abuse.  He stated he was kicked in the head, that a 
"gage" was put in his mouth and tied around his head.  The 
veteran describes having someone stick their fingers in his 
nose and eyes and causing them to bleed.  He was placed in a 
"pink room" and left to lay there until he cried and begged 
to have the handcuffs removed.  He was forced to do push-ups 
against his will and was choked until he almost passed out.  
His head was slammed against a wall.  Handcuffs were put 
around his ankles and his head was shaved.  He states that 
after they shaved his head, he was forced to run across a 
field with handcuffs on both his hands and ankles.  They 
brought him to a ditch, which was filled with water and slush 
and that the officers attempted to throw him into the ditch 
and forced his head in the water.  He was placed in the pink 
room again in his wet condition and given nothing to keep him 
warm.  He states that he was kept there for the remainder of 
the day.  

The veteran also states that he was placed in handcuffs on 
several other occasions and that he was lifted in the air by 
his belt so that he was parallel to the floor, in an attempt 
to force him to do push-ups.  He was let go so that he 
crashed into the floor in pain.  He was again suspended in 
the air by the petty officer and that he started to scream 
and yell before he was let go and crashed into the floor.  He 
was brought to the pink room again and later received a 
general discharge from service.

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that there is no 
credible supporting evidence that the claimed in-service 
stressors actually occurred; thus, the evidence as a whole 
does not support a finding of service connection for post-
traumatic stress disorder.  

The Board has noted that a diagnosis of post-traumatic stress 
disorder has been entered based upon the veteran's report of 
in-service stressors.  Specifically, in an April 2001 prison 
psychiatric examination, the psychiatrist noted that the 
veteran requested to be seen secondary to "I need a 
diagnosis of PTSD for my records."  The veteran was noted to 
have related a history of various reported trauma which he 
reportedly experienced while in the military, which he felt 
had resulted in his overreacting to authority figures in the 
context of a prison setting.  The veteran was noted to have 
had a "lengthy stack of documents," which he wanted the 
psychiatrist to review.  The psychiatrist explained to the 
veteran the reasons he did not have the time to review the 
documents, although he did mention to the veteran he would 
include his reported history in his report, noting that he 
had no way of validating that history.  The psychiatrist 
described the veteran as currently manifesting symptoms of a 
bipolar condition.  Provisional diagnosis was to rule out 
bipolar disorder and "Per patient's report although this 
could not be verified at this point, non-combat related 
PTSD."  It was also commented by the psychiatrist that the 
symptomatology of both the bipolar condition, as well as 
PTSD, "often overlap and therefore it is difficult to fully 
assess at this time."

Additionally, in an April 2001 statement from a social 
worker, he diagnosed the veteran with post-traumatic stress 
disorder but stated that the veteran's post-traumatic stress 
disorder started prior to service due to physical and verbal 
abuse by his father and that such was aggravated by the 
trauma the veteran suffered from while in service.  Several 
records were submitted in association with this statement, 
including service personnel records developed during service.  
The social worker commented that the veteran "credibly 
reports" an in-service incident in which he was beaten by 
four men at a correctional facility and that "not 
surprisingly, none of the men involved entered the event into 
[the veteran's] written record."  It was further commented 
that the very nature of the correctional facility experience 
was designed to break down a recruit's resistance to the 
training process, which, in this instance, had worsened the 
veteran's "existing emotional and psychological symptoms."  
His experiences in the military were characterized as having 
"made an existing condition worse."  

Clinical records developed through various facilities between 
1992 and 1997 document treatment for problems inclusive of 
anxiety and heroin abuse.  In 1992, a psychologist noted the 
veteran was dealing with various substance abuse issues.  
When seen by a psychiatrist in September 1994, his problems 
were described as "characterologic[al]."  In July 1996, the 
veteran described being beaten while in service, although it 
was stated that he did not appear distressed when describing 
this experience.  In June 2001, a private psychologist 
reported that the veteran attributed post-traumatic stress 
disorder to in-service events.  He reported findings made in 
multiple records, which show diagnoses of heroine dependency, 
polysubstance abuse, and organic personality syndrome 
secondary to the use of inhalants.  He also reported multiple 
incidents, wherein the veteran had been uncooperative and 
combative with staff at the correctional facility where he 
was housed.  Subsequently, the psychologist referred to the 
findings which he had noted in reviewing the April 2001 
medical record, where the veteran stated he needed a 
diagnosis of post-traumatic stress disorder in his medical 
records.  He then stated that the veteran attributed his 
continued problems with overreaction to authority figures and 
his continued difficulties with polysubstance abuse to the 
trauma he suffered in the armed services.  

The veteran also attributed his difficulty to the physical 
and verbal abuse he received from his father growing up.  He 
stated that he was hospitalized at age 12, which was related 
to his sniffing paint and other substances.  He stated that 
once he was released, he was sent to reform school until he 
was 18 years old and alleged he was beaten and assaulted 
multiple times.  Following testing, the psychologist stated 
that while the veteran fit some of the symptoms of a person 
with post-traumatic stress disorder, this did not mean that 
the veteran actually had the condition.  He stated the 
following:

[The veteran] also does have a history of 
being in highly stressful, threatening, 
or abusive situations.  He reports his 
father was both verbally and, at times, 
physically abusive and unpredictable.  He 
also was placed in juvenile and reform-
type schools in adolescence and reports, 
when first placed, when he was relatively 
young, he was frequently assaulted by 
other, older students.  He reports that, 
while sent to a disciplinary unit in the 
U.S. Navy, he was abused by the officers 
there.  Unfortunately, there is no 
independent corroboration of these 
records, but there is a consistent theme.

Therefore, when discussing facts attributable to a diagnosis 
of "probable post-traumatic stress disorder," the 
psychologist discussed traumatic experiences that were non-
service-related, and coincidentally, were very similar to the 
complaints the veteran had about his treatment in service. 

The above-described records do not otherwise contain 
reference to in-service experiences of a traumatic or 
otherwise significant nature.

The veteran's service personnel records reveal that he was 
processed for discharge because of a continuing sequence of 
minor military and disciplinary infractions, including 
disobeying a lawful order, breach of the peace, causing 
injury by sniffing glue, unexcused absence from appointed 
place of duty, disrespect to a commissioned officer and a 
petty officer, failure to obey a written order, and failure 
to work.  

The Board has laid out the veteran's report of in-service 
stressors.  There is no evidence in the service personnel 
records to substantiate the veteran's allegations of the 
physical and mental abuse that he has alleged occurred in 
service.  While a certain amount of strenuous mental and 
physical activity can generally be expected within the 
context of the service experience, and particularly during 
the training or correctional facility phase, the evidence of 
record does not reasonably establish what could be 
characterized as a valid "stressor" experience upon which a 
diagnosis of post-traumatic stress disorder could be 
premised.  

As stated above, a non-combat stressor must be supported by 
"credible supporting evidence."  The veteran submitted a 
statement by his mother, wherein she stated that her children 
had been born with a chemical imbalance and that there was a 
lot of spanking while he was being raised.  She stated that 
when the veteran returned from service, he was very sad and 
had told her what had been done to him.  Here, the only 
evidence that supports the veteran's allegation of the in-
service stressors are, essentially, his own statements and 
those of his mother, who was not a witness to the claimed 
incidents.  The veteran's statements, by themselves, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor; nor can credible supporting evidence of the actual 
occurrence of an in-service stressor consist solely of after-
the-fact medical nexus evidence.  See Cohen, 10 Vet. App. 
128; Moreau, 9 Vet. App. 389; Dizoglio, 9 Vet. App. at 166.  
There are two opinions; one by a psychologist, dated in June 
2001, and one by a social worker, dated in January 2004, 
wherein they attribute the diagnosis of post-traumatic stress 
disorder to the veteran's allegations of abuse while in 
service.  In the statement from a psychiatrist, dated in 
April 2001, the diagnosis of post-traumatic stress disorder 
was specifically noted to be per the veteran's own reported 
history.  These opinions are based upon history provided by 
the veteran that has not been substantiated.  Therefore, 
these opinions do not assist the veteran in his claim for 
service connection for post-traumatic stress disorder.  See 
Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to 
accept medical opinions based on history supplied by veteran, 
where history is unsupported or based on inaccurate factual 
premises); Swann v. Brown, 5 Vet. App. 229 (1993) (Board not 
bound to accept diagnosis of post-traumatic stress disorder 
when based upon uncorroborated account of veteran's Vietnam 
experiences in connection with claim for service connection 
for post-traumatic stress disorder); Reonal v. Brown, 5 Vet. 
App. 458 (1993).

The Board is aware that the psychologist and the social 
worker have attempted to allege that the veteran had post-
traumatic stress disorder prior to his entering service and 
that the incidents in service caused his post-traumatic 
stress disorder to be aggravated.  Whether the veteran's 
claim is considered as service incurred or service 
aggravated, the result is the same.  There is no evidence to 
substantiate the veteran's allegations of in-service 
stressors, and therefore, even if the Board conceded that the 
veteran had post-traumatic stress disorder prior to his 
entrance into service, it cannot be established that it was 
aggravated in service without proof of the in-service 
stressors.

The Board finds that the veteran's claim for service 
connection for post-traumatic stress disorder cannot be 
granted because the veteran has not brought forth evidence 
corroborating the in-service stressors of physical and mental 
abuse during basic training.  Accordingly, for the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
post-traumatic stress disorder, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



__________________________________________
JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


